Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 

Status of Claims

This action is in reply to the communication filed on 08/21/2020.
Claims 1-20 are currently pending and have been examined.

Double Patenting


“Nonstatutory-type” double patenting rejection based on a judicially created doctrine grounded in public policy and which is primarily intended to prevent prolongation of the patent term by prohibiting claims in a second patent not patentably distinguishing from claims in a first patent. Nonstatutory double patenting includes rejections based on either a one-way determination of obviousness or a two-way determination of obviousness. Nonstatutory double patenting could include a rejection which is not the usual “obviousness-type” double patenting rejection. See MPEP § 804 
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting over claims 1-20 of copending Application No: 16,999/431.  This is a provisional double patenting rejection since the conflicting claims have not yet been patented. Although the conflicting claims are not identical, they are not patentably distinct from each other because they are obvious variation of each other.   Claims 1-20 of the instant application do not allocating from a source retainer associated with the entity, the secondary amount of resources to an auxiliary source retainer associated with an auxiliary resource distribution instrument provided by the user.  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the instant application allocating from a source retainer associated with the entity, the secondary amount of resources to an auxiliary source retainer associated with an auxiliary resource distribution instrument provided by the user  with the motivation of providing consumers with a choice of their tangible retainer account (i.e. an auxiliary distribution instrument)  that allow them  to avoid to deal with the physical characteristics of coins, they can be difficult to carry, slow to sort and count, and heavy in the pocket.
This is a provisional double patenting rejection since the conflicting claims have not yet been patented.  Applicant is required to either cancel the conflicting claims from all but one application or maintain a clear line of demarcation between the applications.  See MPEP § 822. 
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: intelligent allocation of a resource into an auxiliary source retainer.
Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other copending application.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.
10.	Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting over claims 1-20 of copending Application No: 16,999/427.  This is a provisional double patenting rejection since the conflicting claims have not yet been patented. Although the conflicting claims are not identical, they are not patentably distinct from each other because they are obvious variation of each other.   Claims 1-20 of the instant application do not determine, based on a machine-readable code on an auxiliary tangible resource provided by the user, an auxiliary tangible source retainer associated with the auxiliary tangible resource.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the instant application determine, based on a machine-readable code on an auxiliary tangible resource provided by the user, an auxiliary tangible source retainer associated with the auxiliary tangible resource with the motivation of providing consumers with a  secure choice of their tangible  retainer account (i.e. an auxiliary distribution instrument)  that allow them  to avoid to deal with the physical characteristics of coins, they can be difficult to carry, slow to sort and count, and heavy in the pocket.
11.	This is a provisional double patenting rejection since the conflicting claims have not yet been patented.  Applicant is required to either cancel the conflicting claims from all but one application or maintain a clear line of demarcation between the applications.  See MPEP § 822. 
12.	The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: intelligent allocation of a resource into an auxiliary source retainer.
13.	Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other copending application.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.
Claim Rejections - 35 USC § 101





35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
The analysis for this determination is explained below:
Step 1, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. In this case, claim(s) 1-12 are directed to a system; 13-19  are directed to computer program product;  claim 20 is directed to a method. 
The claimed invention is directed to at least one judicial exception (i.e a law of nature, a natural phenomenon, or an abstract idea)  without significantly more. The analysis is as follows: 
STEP 2A Prong 1: Claim1 recites the abstract idea of:  intelligent allocation of a resource into an auxiliary source retainer.  The claim recites as a whole the claim recites as a whole a method of organizing human activity because the claim recites “determine a total amount of resources for a resource distribution between an entity and a user; receive input indicating that the user provided a transferred amount of tangible resources to the entity; determine a difference between the transferred amount and the total amount, wherein the difference comprises a primary amount of resources corresponding to primary tangible resources and a secondary amount of resources corresponding to secondary tangible resources; and allocate, from a source retainer associated with the entity, the secondary amount of resources to an auxiliary source retainer associated with the user”;
This method is directed to an abstract idea, because the limitations are directed toward an example of organizing human activity such as a commercial that includes advertising, marketing or sales activities or behaviors, business relations.  The mere nominal recitation of a generic content server and generic network-based storage devices does not take the claim out of the methods of organizing human interactions grouping]. Thus, the claim recites an abstract idea.
The method is also directed to an abstract idea groupings of mental process – concepts performed in the human mind (observation, evaluation, judgment, opinion).    Also, the limitation of “determine a total amount of resources for a resource distribution between an entity and a user; determine a difference between the transferred amount and the total amount, wherein the ..., and allocate, from a source retainer associated with the entity, the secondary amount of resources to an auxiliary source retainer associated with the user,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “determining” in the context of this claim encompasses the user manually of resources for a resource distribution between an entity and a user; determine a difference between the transferred amount and the total amount, wherein the ..., and allocate, from a source retainer associated with the entity, the secondary amount  of resources to an auxiliary source retainer associated with the user. Similarly, the limitation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the by “a processor” language, “determining and allocating” in the context of this claim encompasses the user thinking that the most-used “determining and allocating”. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  Same analysis is applied to independent claims 11 and 20.
Step 2AProng 2:  this judicial exception is not integrated into a practical application.   the claim recites an additional element of: “a system, non-transitory storage device and processing device”.   Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer (system)  and a computer  component ( storage device and processing device  ). The combination of these additional elements is no more than mere instructions to apply allocation and distribution of a resource into an auxiliary source retainer using a generic computer using a generic computer.   Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.  Same analysis is applied to independent claims 11 and 20.

STEP2B
 element/limitation (“a system, non-transitory storage device and processing device”) does not necessitate a conclusion that the claim amounts to significantly more than the identified abstract idea above. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer components (i.e. a processing device).  
 Each of the additional elements/ limitations in the claim amount to no more than a mere instructions to apply the abstract idea of allocating  and distributing  of transaction resource into an auxiliary source retainer using a generic computer. 
For the receiving input step that was considered extra-solution activity in step 2A, this has been re-evaluated in step 2B and determined as merely describes how to generally “apply” the concept of distributing and allocating transaction resource into an auxiliary source retainer via a computer environment components (i.e. a processing device).
 Accordingly, even in combination, these additional elements do not  integrate the abstract idea into a practical application. The claim is directed to an abstract idea. Same analysis is applied to independent claims 11 and 20.

The dependent claims 2, 7-12,14 and 19 are rejected under 35 U.S.C. §101because the claimed invention is directed to an abstract idea without significantly more.  Dependent claims 2, 2, 7-12,14 and 19 provide additional details that result in  narrowing the abstract idea as mentioned above in independent claim 1 of :allocating  and distributing  of transaction resource into an auxiliary source retainer using a generic computer (i.e. processing device).  Accordingly, dependent claims 2, 7-12,14 and 19 recite an abstract idea.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processing device to perform allocating  and distributing  of transaction resource into an auxiliary source retainer amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent claims 3-4 and 15-16 recites additional elements of decode machine-readable codes, receiving the tangible resources, and scanning the tangible resources. These elements amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) in Steps 2A- Prong 2 and Step 2B.    Claims 3-4 and 15-16 as a whole merely describes how to generally “apply” the concept of s decode machine-readable codes, receiving the tangible resources, and scanning the tangible resources  in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform the claimed abstract idea. AS per Applicant’s specification Additionally, or alternatively, the process flow may include, before determining the total amount of resources, receiving input to initiate the resource distribution. For example, the system associated with the entity (e.g., a point-of-sale system) may be configured to and/or may include a scanning and/or imaging device configured to decode machine-readable codes, and the input may include a machine-readable code being scanned. In such an example, the system may determine the total amount of resources for the resource distribution by scanning and/or decoding one or more machine-readable codes, determining, for each machine-readable code, a subtotal amount of resources associated with the machine-readable code, and determining, based on the subtotal amounts of resources associated with each machine- readable code, the total amount of resources for the resource distribution. Additionally, or alternatively, the system may receive input from a user via a user input device to initiate the resource distribution. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.] Accordingly, alone and in combination, these  additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
Dependent claim 5-6, 9-10,  and 17-18, the claim recites additional elements of receiving input, via a user device and output to the user These elements amounts to “apply it” on a computer. (See MPEP 2106.05(f) in Steps 2A- Prong 2 and Step 2B).
Accordingly, the claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-10, 13-15, and 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over  Campus et al, US Pub No: 2016/0328692 A1 in view of Hamelton et al. US  Pub No: 2018/0101839 A1. 

Claims 1, 13 and 20:
Campus discloses:
A system for intelligent allocation of a resource into an auxiliary source retainer, the system comprising: at least one non-transitory storage device; and at least one processing device coupled to the at least one non-transitory storage device, wherein the at least one processing device  (see at least paragraphs 30, 66 and fig 1 with the associated text, Paragraph 30 ( a computer-readable medium having statements and instructions stored therein to be implemented by a digital processor of a mobile communication device to execute a mobile application on the mobile device in respect of a cash payment transaction executed at a point-of-sale (POS) location);
determine a total amount of resources for a resource distribution between an entity and a user (see at least paragraphs 23, 67; paragraph 23 (the cash change return identifier further identifies a cash payment amount for said cash payment transaction, and wherein said sharing option includes a selectable sharing amount defined as a function of said cash payment amount; paragraph 67 (a sharing option may rather include the option to authorize a sharing transaction for a given sharing fraction or all of the total cash change due amount to be redirected from the merchant account 156 to the sharing account, with the remainder directed to the user's account 152);
receive an input indicating that the user provided a transferred amount of tangible resources to the entity (see at least paragraph 67 (upon processing of the transaction identifier 118, a related cash change management and sharing transaction may be initiated via the user's mobile device 102 and executed, whereby at least part of the cash change to be physically returned in response to the cash payment transaction 110 is not only instead processed electronically by the system 100, but further used to encourage financial sharing by the user with an account associated with the POS location); 
determine a difference between the transferred amount and the total amount, wherein the difference comprises a primary amount of resources corresponding to primary tangible resources and a secondary amount of resources corresponding to secondary tangible resources (see at least paragraphs 67- 68; 75 and fig 1 with the associated text; paragraph 68 (the transaction identifier 118 includes a cash change return identifier associated with the cash payment transaction 110, and can be used by the system 100 to digitally identify a cash change amount due to the user (illustratively identified as “$$$” in FIG. 1) and a POS location, or an establishment associated therewith); Paragraph 75 (the user inputs a transaction identifier related to the cash purchase for a coffee at a given coffee shop, such as Starbucks™. In this example, the cash transaction resulted in a change amount due of $3.70 (e.g. to be returned in exchange for a $10 bill rendered in executing payment for a $6.30 transaction);
allocate, from a source retainer associated with the entity,  an  amount of resources to an auxiliary source retainer associated with the user (see at least paragraphs 68, 111, paragraph 68 (options comprise at least one cash change (paper and coins) deposit option in which at least a portion of the cash change amount due is to be deposited in a given user account associated with the user, and at least one cash change sharing option in which at least a portion of the cash change amount due is to be deposited in a given sharing account visible to the user via the GUI as being associated with the POS location;
Camp does not specifically disclose, but Hamelton however discloses:
allocate, a secondary amount  of resources ( i.e. coins) to an auxiliary source retainer associated with a user (see at least  the abstract, paragraph13; paragraph 13 ( The present invention is for a coin card which enables the at least one user to create an account in at least one commercial bank, wherein the account is exclusively for the storage of change from cash transactions, wherein the account further enables the at least one user to transfer money from the coin account to another account. The coin card enables the at least one user to create an account in a commercial bank, wherein, the account is a debit/credit card account) ;
It would have been obvious to one of ordinary skill in the art at the time of the invention to include an allocating of a secondary amount resources (i.e. coins) to an auxiliary source retainer resource associated with the user  as in Hamelton in the teaching of the mobile cash management system method and contribution and sharing system and method associated therewith of Camp  with the motivation of many people prefer not to deal in change, because of the physical characteristics of coins, they can be difficult to carry, slow to sort and count, and heavy in the pocket. Often time people carry a debit or credit card instead, which may charge the vendor a fee or the user a fee or interest on money lent through the card as taught by Hamelton (paragraph 3) over that of Camp.  

Claims 2 and 14:
The combination of Camp/ Hamelton teaches the limitations as shown above.
Camp further discloses:
wherein the at least one processing device is configured to, before determining the total amount of resources, receive input to initiate the resource distribution (see at least paragraph 8 (the cash change management options noted above, the option of leaving a tip or other related monetary contribution does not exist, or at best, would require the customer to confirm their interest out-loud to the merchant before the transaction is finally processed so to be included in the transaction total. A similar challenge exists in the processing of payments from stored value cards, gift cards, customer loyalty cards and the like);

Claims 3 and 15:
The combination of Camp/ Hamelton teaches the limitations as shown above.
Camp further discloses:
wherein the at least one processing device is configured to decode machine-readable codes (see at least paragraph 106 (a change management page for executing a cash change capture is activated by tapping an available balance display of the GUI (or the zero-balance display in a first use), and is shown to include a scan code 1102 representative of the decrypted single-use user token to be scanned by the POS terminal and relayed to the server in executing the change capture);
Camp does not specifically disclose, but Hamelton however discloses:
wherein the input to initiate the resource distribution comprises a machine-readable code being scanned (see at least paragraph 13 (The at least one user while making purchases with cash, scans the coin card issued to him/her by the commercial bank at the scanning machine informing that the change under a dollar left after the purchase is to be transferred to the at least one user's account for storage on the coin card. The at least one user pays for the goods purchased and the remitter party or the cashier returns the cash amount in full dollars to the at least one user and credits the remainder coins into the account of the at least one user);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include an allocating of a secondary amount resources (i.e. coins) to an auxiliary source retainer resource associated with the user  as in Hamelton in the teaching of the mobile cash management system method and contribution and sharing system and method associated therewith of Camp  with the motivation of many people prefer not to deal in change, because of the physical characteristics of coins, they can be difficult to carry, slow to sort and count, and heavy in the pocket. Often time people carry a debit or credit card instead, which may charge the vendor a fee or the user a fee or interest on money lent through the card as taught by Hamelton (paragraph 3) over that of Camp.  

Claims 5 and 17: 
The combination of Camp/ Hamelton teaches the limitations as shown above.
Camp further discloses:
wherein the at least one processing device is configured to, when receiving the input indicating that the user provided the transferred amount of tangible resources to the entity, receive, via an input device, input from another user associated with the entity (see at least paragraphs 7 and 75;  paragraph 7 (For example, this interface can be used to confirm the transaction, enter a personal identification number or PIN in some instances, and go through one or more tipping options to be processed concurrently with the transaction and immediately visible to the POS operator executing the transaction). The Examiner notes that executing the transaction would require input by the operator associated with the entity; paragraph 75 (The cash change management application 120 running on the user's mobile device 102 accesses relevant sharing options related to the POS location in question, and returns a message for display to the user via the GUI 200 providing the option for the user to select to share 10% of the change owed ($0.37) to a barista tipping account associated with this POS location (e.g. a location-specific account, a barista-specific account associated with the particular barista registered as having executed the transaction, or a local, regional or global barista tipping fund, etc.);

Claims 6 and 18:
The combination of Camp/ Hamelton teaches the limitations as shown above.
Camp does not specifically disclose, but Hamelton however discloses:
wherein the at least one processing device is configured to cause the primary amount to be displayed (see at least paragraph 13 (one user pays for the goods purchased and the remitter party or the cashier returns the cash amount in full dollars to the at least one user and credits the remainder coins into the account of the at least one user);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include an allocating of a secondary amount resources (i.e. coins) to an auxiliary source retainer resource associated with the user  as in Hamelton in the teaching of the mobile cash management system method and contribution and sharing system and method associated therewith of Camp  with the motivation of many people prefer not to deal in change, because of the physical characteristics of coins, they can be difficult to carry, slow to sort and count, and heavy in the pocket. Often time people carry a debit or credit card instead, which may charge the vendor a fee or the user a fee or interest on money lent through the card as taught by Hamelton (paragraph 3) over that of Camp.  

Claims 7 and 19: 
The combination of Camp/ Hamelton teaches the limitations as shown above.
Camp does not specifically disclose, but Hamelton however discloses:
wherein the at least one processing device is configured to cause the primary amount of primary tangible resources to be output to the user (see at least paragraph 13 (one user pays for the goods purchased and the remitter party or the cashier returns the cash amount in full dollars to the at least one user and credits the remainder coins into the account of the at least one user);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include an allocating of a secondary amount resources (i.e. coins) to an auxiliary source retainer resource associated with the user  as in Hamelton in the teaching of the mobile cash management system method and contribution and sharing system and method associated therewith of Camp  with the motivation of many people prefer not to deal in change, because of the physical characteristics of coins, they can be difficult to carry, slow to sort and count, and heavy in the pocket. Often time people carry a debit or credit card instead, which may charge the vendor a fee or the user a fee or interest on money lent through the card as taught by Hamelton (paragraph 3) over that of Camp.  

Claim 8: 
The combination of Camp/ Hamelton teaches the limitations as shown above.
Camp does not specifically disclose, but Hamelton however discloses:
wherein the at least one processing device is configured to, before allocating the secondary amount of resources to the auxiliary source retainer associated with the user, receive input identifying the auxiliary source retainer associated with the user (see at least paragraph 13 (one user pays for the goods purchased and the remitter party or the cashier returns the cash amount in full dollars to the at least one user and credits the remainder coins into the account of the at least one user);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include an allocating of a secondary amount resources (i.e. coins) to an auxiliary source retainer resource associated with the user  as in Hamelton in the teaching of the mobile cash management system method and contribution and sharing system and method associated therewith of Camp  with the motivation of many people prefer not to deal in change, because of the physical characteristics of coins, they can be difficult to carry, slow to sort and count, and heavy in the pocket. Often time people carry a debit or credit card instead, which may charge the vendor a fee or the user a fee or interest on money lent through the card as taught by Hamelton (paragraph 3) over that of Camp.  

Claim 9: 
    The combination of Camp/ Hamelton teaches the limitations as shown above.
   Camp further discloses:
before allocating the secondary amount of resources to the auxiliary source retainer associated with the user, receive authorization to allocate the secondary amount of resources to the auxiliary source retainer (see at least paragraphs 67, 69; paragraph 67 ( sharing options may include the option to authorize a sharing transaction for a given sharing fraction or all of the total cash change due amount between the user's account 152 and a sharing account 158 directly or indirectly associated with the POS location, for instance where the full cash change due amount is first transferred from the merchant account 156 to the users' account 152. In the illustrated example, a sharing option may rather include the option to authorize a sharing transaction for a given sharing fraction or all of the total cash change due amount to be redirected from the merchant account 156 to the sharing account, with the remainder directed to the user's account 1520); paragraph 69 (Likewise, a merchant management module 154 maintains merchant account data and sharing account data in a merchant account database 156 and a sharing account database 158, respectively, which are also at least in part accessible to the transaction engine/server 112 to process change-related transactions. The merchant account data and/or sharing account data may also be accessible via a POS interface 160 to the POS terminal 104, or another POS-related terminal);

Claim 10: 
The combination of Camp/ Hamelton teaches the limitations as shown above.
Camp further discloses:
wherein the at least one processing device is configured to, before allocating the secondary amount of resources to the auxiliary source retainer associated with the user, receive authorization to allocate amounts of resources corresponding to secondary tangible resources to the auxiliary source retainer for future resource distributions (see at least paragraph 69 (a merchant management module 154 maintains merchant account data and sharing account data in a merchant account database 156 and a sharing account database 158, respectively, which are also at least in part accessible to the transaction engine/server 112 to process change-related transactions. The merchant account data and/or sharing account data may also be accessible via a POS interface 160 to the POS terminal 104, or another POS-related terminal). The Examiner notes that authorization (i.e. sharing account data) is maintained in a database accessible by the POS interface);

Claims 4, 11 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over  Campus et al, US Pub No: 2016/0328692 A1 in view of Hamelton et al, US Pub No: 2018/0101839 A1 in view of Cole et al, US Pub No: 2017/0193501 A1.

Claims 4 and 16: 
      The combination of Camp/ Hamelton teaches the limitations as shown above.
Camp further discloses:
when receiving the input indicating that the user provided the transferred amount of tangible resources to the entity (see at least  paragraph 7 ( For example, this interface can be used to confirm the transaction, enter a personal identification number or PIN in some instances, and go through one or more tipping options to be processed concurrently with the transaction and immediately visible to the POS operator executing the transaction);
The combination of Camp/ Hamelton does not specifically disclose, but Cole however discloses:
scan the tangible resources to determine the transferred amount (see at least paragrpah 53(Furthermore, the system may perform Magnetic Ink Character Recognition (MICR) scans, Optical Character recognition scans and/or barcode scans to determine resource transfer amount, transfer date, entity information, entity logos, glyphs and other marks, account numbers, control indicators, barcodes and the like);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the teachings of Camps/Hamelton including scanning machine-readable codes, determining balances, and thresholds with the teachings of Cole including determining resource amounts and that resources have been received in order to determine when a resource was received, if the resource has posted, and understand the patterns of the account. (See Cole, [0053]; the system may designate the Image Cash Letter as a one-time third user resource, in that, the third user resource subsists till a predetermined future time when the resource transfer to another user resource is complete or the when the resource transfer is posted…. The system may determine the third user resource comprising the recurring paychecks to be a fixed resource. Here, the system may identify a pattern deposits of paychecks and consider an average amount of inflow resource transfers for resource allocation and budgeting);


Claim 11:
The combination of Camp/ Hamelton teaches the limitations as shown above.
Camp does not specifically disclose, but Hamelton however discloses: 
wherein the at least one processing device is configured to allocate, based on allocating the second amount of resources to the auxiliary source retainer (see at least  paragraph 13 (the at least one user while making purchases with cash, scans the coin card issued to him/her by the commercial bank at the scanning machine informing that the change under a dollar left after the purchase is to be transferred to the at least one user's account for storage on the coin card. The at least one user pays for the goods purchased and the remitter party or the cashier returns the cash amount in full dollars to the at least one user and credits the remainder coins into the account of the at least one user);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include an allocating of a secondary amount resources (i.e. coins) to an auxiliary source retainer resource associated with the user  as in Hamelton in the teaching of the mobile cash management system method and contribution and sharing system and method associated therewith of Camp  with the motivation of many people prefer not to deal in change, because of the physical characteristics of coins, they can be difficult to carry, slow to sort and count, and heavy in the pocket. Often time people carry a debit or credit card instead, which may charge the vendor a fee or the user a fee or interest on money lent through the card as taught by Hamelton (paragraph 3) over that of Camp.  
The combination of Camp/ Hamelton  does not specifically disclose, but Cole however discloses:
a third amount of resources from another source retainer to the auxiliary source retainer (see at least paragraph 53 (the system may designate the Image Cash Letter as a one-time third user resource, in that, the third user resource subsists till a predetermined future time when the resource transfer to another user resource is complete or the when the resource transfer is posted…. The system may determine the third user resource comprising the recurring paychecks to be a fixed resource); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the teachings of Camps/Hamelton including scanning machine-readable codes, determining balances, and thresholds with the teachings of Cole including determining resource amounts and that resources have been received in order to determine when a resource was received, if the resource has posted, and understand the patterns of the account. (See Cole, [0053]; the system may designate the Image Cash Letter as a one-time third user resource, in that, the third user resource subsists till a predetermined future time when the resource transfer to another user resource is complete or the when the resource transfer is posted…. The system may determine the third user resource comprising the recurring paychecks to be a fixed resource. Here, the system may identify a pattern deposits of paychecks and consider an average amount of inflow resource transfers for resource allocation and budgeting);

Claim 12 is  rejected under 35 U.S.C. 103(a) as being unpatentable over  Campus et al, US Pub No: 2016/0328692 A1 in view of Hamelton et al. US  Pub No: 2018/0101839 A1, in view of Cole et al. US Pub No:  2017/0193501 A1, and further in view of  Alhadeff et al. US Pub No: 2012/0047008 A1.

Claim 12:
The combination of Camp/ Hamelton/ Cole  discloses the limitation  as shown above (claim 11).
The combination of Camp/ Hamelton does not specifically disclose, but Alhadeff however discloses:
wherein the other source retainer is associated with another entity that provides tangible resources to the entity (see at least paragraph 41 Furthermore, rewards programs of each of the external platforms may enter into an agreement that allows transfer of rewards from a deposit account on one external platform to a deposit account on another external platform, via the rewards management platform which acts as a trusted intermediary. Consider an example where the American Express.RTM. rewards program collaborates with a Continental Airlines.RTM. rewards program provided by Continental Airlines, Inc., via the rewards management platform. The rewards offered by American Express.RTM. are in terms of reward points, while the rewards offered by Continental Airlines.RTM. are in terms of miles);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the teachings of Camps/Hamelton/Cole  including allocating an amount of resources once a threshold is satisfied with the teachings of Alhadeff including allocating a fourth amount of resources from an entity in order to provide users with incentives more in line with their own interests. (See Alhadeff, [0005]; the user may not be interested in converting the rewards to cash if the amount of cash derived after conversion is too less. Instead the user may wish to convert the rewards to virtual currency that the user may wish to use for online gaming activities, which in turn may earn the user a substantial amount of cash on winning an online game).

Conclusion
















The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Chen, US Pub No: 2009/0206155 A1, teaches Novel coin Exchange system and method.
Atman, US Pub No: 2012/0116956 A1, teaches Hybrid mobile commerce system, apparatus and computer program product.
Jarman, US Pub No: 2017/0132606 A1, teaches system for allowing Purchase transactions with no coin change.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Affaf Ahmed whose telephone number is 571-270-1835.  The examiner can normally be reached on [ M-R 8-6 pm].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached at 571-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/AFAF OSMAN BILAL AHMED/
Primary Examiner, Art Unit 3682